Citation Nr: 0208102	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  96-49 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for bilateral otitis 
externa.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim.

As an initial matter, it is noted that the evidence on file 
includes documents originally written in Spanish, which the 
Board has had translated.

The Board also notes that the veteran had perfected an appeal 
on the issue of entitlement to a compensable rating for 
tinnitus.  However, a 10 percent rating was ultimately 
granted by a September 2000 rating decision, effective June 
10, 1999.  The record does not show that the veteran filed a 
Notice of Disagreement with respect to this effective date.  
Inasmuch as the 10 percent rating is the maximum evaluation 
possible for service-connected tinnitus, this matter is 
deemed resolved.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  There is no medical evidence that the veteran's service-
connected otitis externa is manifest by swelling, dry and 
scaly or serous discharge, itching, requiring frequent and 
prolonged treatment.

3.  There is no evidence that the veteran's service-connected 
otitis externa has resulted in frequent periods of 
hospitalization nor marked interference with employment.


CONCLUSION OF LAW

The criteria for a compensable rating for otitis externa are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.87, Diagnostic 
Code 6210 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by 
various correspondence including the Statement of the Case 
and the Supplemental Statements of the Case.  He was also 
specifically informed by correspondence dated in May 2001 
that he needed to submit evidence which showed that his 
service-connected disability had increased in severity.  
Further, it does not appear that the veteran has identified 
any pertinent evidence that has not been obtained or 
requested by the RO.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

The Board acknowledges that it does not appear that the RO 
explicitly identified the VCAA when it adjudicated the case 
below.  However, for the reasons stated above, the Board has 
found that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Background.  Service connection was established for otitis 
externa by a November 1950 rating decision.  This decision 
noted that during an August to September 1943 period of 
service hospitalization, the veteran was treated for right 
otitis externa circumscribed.  Additionally, there was 
evidence that he was treated subsequent to service discharge 
for a right ear condition.  A 10 percent rating was assigned 
effective May 31, 1950.  This rating was subsequently reduced 
to zero (noncompensable) by a March 1956 rating decision, 
effective May 15, 1956.  In addition, the record reflects 
that the service-connected disability was ultimately 
recognized as bilateral otitis externa.

The record reflects that the veteran initiated his current 
increased rating claim in 1995.  In conjunction with this 
claim various VA and private medical records were added to 
the file which, together, cover a period from 1989 to 2001.  
Although the various outpatient treatment records note 
findings of hearing loss and tinnitus, they do not appear to 
show any specific treatment for the veteran's service-
connected otitis externa.

The veteran underwent various VA medical examinations in 
November 1995, including an examination for audio-ear 
disease.  At this examination, the veteran complained of 
tinnitus and decreased hearing.  It was also noted that he 
had a history of chronic otitis middle right, but that he had 
never had ear, nose, or throat surgery.  On examination, the 
veteran's auricle, external canal, and tympanic membranes 
were all found to be normal.  There was no evidence of active 
ear disease.  Diagnosis following examination was 
"[n]eurosensorial" hearing loss.  Further, X-rays taken of 
the veteran's mastoids in conjunction with this examination 
resulted in a normal impression.

The veteran also underwent a VA audiological evaluation and 
an aid and attendance examination in November 1995.  However, 
no pertinent findings appear to have been made regarding his 
otitis externa.

The veteran underwent a new VA ear disease examination in 
April 1999.  It was noted that review of his medical records 
showed he had a history of tinnitus for many years, a right 
nephrectomy in 1989, as well as a history of bronchial 
asthma.  The veteran complained of tinnitus at this 
examination, and reported that while he had hearing aids they 
did not help much and at times made the noise worse.  On 
examination, the veteran's auricles, external canals, 
tympanic membranes, and mastoids were all found to be normal.  
It was noted that, while he had hearing loss, there was no 
active disease in the middle or external ear.  Diagnoses 
following examination were continuous tinnitus; sensorineural 
hearing loss; and normal external canals without evidence of 
infection in the present exam.

A May 2001 private medical statement, translated from 
Spanish, notes that the veteran was being treated for chronic 
renal failure, high blood pressure, chronic obstructive 
pulmonary disease, and renal tumor.  This statement made no 
mention of the veteran's otitis externa.

Also on file are various statements from the veteran in which 
he complained about his service-connected tinnitus.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of this appeal, the regulatory provisions 
pertaining to the evaluation of diseases of the ear were 
amended effective June 10, 1999.  Where a law or regulation 
changes after a claim is filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas, supra.  In a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

The "old" rating criteria provide that disease of the 
auditory canal is rated 10 percent when there is swelling, 
dry and scaly or serous discharge, itching, requiring 
frequent and prolonged treatment.  38 C.F.R. § 4.87a, 
Diagnostic Code 6210 (1998). 

The "new" rating criteria provide that chronic otitis 
externa is rated 10 percent when there is swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210 
(2001).

Under both the "old" and the "new" criteria, the maximum 
schedular rating is 10 percent.  Further, as indicated above, 
both had essentially the same criteria for the 10 percent 
rating.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected otitis 
externa.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, none of the medical evidence on file shows 
that veteran's otitis externa is manifest by swelling, dry 
and scaly or serous discharge, itching, requiring frequent 
and prolonged treatment.  In fact, both the November 1995 and 
April 1999 VA audio-ear disease examinations show normal 
findings, with no evidence of any active ear disease.  There 
is also no evidence of prolonged treatment shown by the 
outpatient treatment records.  Consequently, the veteran does 
not meet or nearly approximate the criteria for a compensable 
rating under either the "old" or the "new" version of 
Diagnostic Code 6210.

The Board also finds that the veteran is not entitled to 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The only hospitalization reports show 
treatment for conditions other than the service-connected 
otitis externa.  There is no evidence of frequent periods of 
hospitalization due to this disability.  In addition, nothing 
in the record supports a finding that it has resulted in 
marked interference with employment, especially in light of 
the objective medical findings that there is no active ear 
disease.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his otitis externa.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).









ORDER

Entitlement to a compensable rating for bilateral otitis 
externa is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

